PER CURIAM.
The principal contention advanced in argument is disposed of in our opinion in U. S. v. Julius Wile Bros. & Co., 130 Fed. 331, handed down to-day. An additional point is made that the article in question was not produced in and exported from France.
*334The absinthe was shipped from Basle, in Switzerland, by a through bill of lading via Antwerp to New York. The bill of lading is dated several days after the invoice, and the importer explained that Pontarlier, France, where the invoice is dated, was not a shipping point where the agents of the Red Star Dine accept freight, and therefore the goods had to be sent first to Basle, where through bill of lading could be obtained. The invoice was consulated at Dijon, and there is no evidence in the case to controvert the statement of the special deputy collector that “the goods were imported * * * from France.”
The decision of. the Circuit Court is affirmed.